misrepresented his ability to pay half of the community debt and that
                appellant would not have agreed to waive spousal support if respondent
                had been truthful about his financial situation. The district court denied
                appellant's motion, concluding that no spousal support could be awarded
                because it had been waived in the divorce decree and finding that the
                bankruptcy stay prevented it from proceeding with the remaining issues.
                            On review of appellant's opening brief and the record, we
                conclude that the district court abused its discretion in denying appellant's
                motion to modify or set aside the divorce decree. See Cook v. Cook, 112
                Nev. 179, 181-82, 912 P.2d 264, 265 (1996) (explaining that this court will
                not disturb the denial of a motion to set aside a judgment under NRCP
                60(b) absent an abuse of discretion). In particular, the district court
                abused its discretion by concluding that appellant had waived alimony
                without considering the merits of appellant's argument that NRCP 60(b)
                relief was warranted because respondent had fraudulently misrepresented
                his ability to pay his share of the community debts and because she would
                not have agreed to waive spousal support if not for that misrepresentation.
                See Williams v. Waldman, 108 Nev. 466, 471, 836 P.2d 614, 617-18 (1992)
                (providing that a district court abuses its discretion when it fails to apply
                the correct legal standard); see also, generally Cavell v. Cavell, 90 Nev.
                334, 337, 526 P.2d 330, 331-32 (1974) (recognizing that a timely NRCP
                60(b) motion may be appropriate to set aside a divorce decree). Moreover,
                to the extent that appellant sought to create a spousal support obligation,
                the bankruptcy stay did not prevent the district court from addressing




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                that issue.' See 11 U.S.C. § 362(b)(2)(A)(ii) (Supp. 2010) (providing that
                the automatic stay in bankruptcy actions does not stay "the
                commencement or continuation of a civil action or proceeding . . . for the
                establishment or modification of an order for domestic support
                obligations"); see also Shin v. Shin, 27 P.3d 398, 401 (Haw. 2001)
                (explaining that the automatic bankruptcy stay does not apply to the
                portion of the divorce action regarding alimony, maintenance, or support
                unless the party is attempting to collect alimony, maintenance, or support
                from the bankruptcy estate). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                               (--ACetx-
                                                            Hardesty


                                                          __put                           J.
                                                            Parraguirre


                                                                                          J.




                      'While the district court properly concluded that it could not address
                the property distribution and the motion for contempt while the
                bankruptcy stay was in effect, we note that the district court incorrectly
                concluded that appellant had failed to request that her $4,000 debt to
                respondent be set aside, in her NRCP 60(b) motion.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     Michael A. Root
                     Michael Alan Hoobler
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A